611 F.3d 1379 (2010)
David W. CORBITT, Alexander J. Raya, Jr., Plaintiffs-Appellants,
v.
HOME DEPOT U.S.A., INC., Defendant-Appellee.
No. 08-12199.
United States Court of Appeals, Eleventh Circuit.
July 27, 2010.
Edward Gordon Hawkins, Hawkins Law Firm, LLC, Mobile, AL, Jeffrey W. Bennitt, *1380 Jeff W. Bennitt & Associates, LLC, Birmingham, AL, for Plaintiffs-Appellants.
Stephen B. Kinnaird, Neal D. Mollen, Paul Hastings Janofsky Walker, Washington, DC, Cornelius R. Heusel, Joseph F. Lavigne, Jones, Walker Law Firm, New Orleans, LA, for Defendant-Appellee.
Anne Noel Occhialino, Jennifer S. Goldstein, Washington, DC, for E.E.O.C., Amicus Curiae.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges.
BY THE COURT:
On July 19, 2010, the parties in the above-entitled appeal, filed a Joint Motion to Dismiss Appeal with Prejudice. Upon consideration of those matters contained in the parties' joint motion, and for good cause shown, it is ORDERED that said motion be and the same is hereby GRANTED. The panel opinion, published in 589 F.3d 1136, had already been vacated by our order granting rehearing en banc. Corbitt v. Home Depot U.S.A., Inc., 598 F.3d 1259, 1259 (11th Cir.2010) (en banc). The judgment of the district court is vacated and the case is remanded to the district court with instructions that the case be dismissed. See Key Enterprises of Delaware, Inc. v. Venice Hospital, 9 F.3d 893, 894 & 898-99 (11th Cir.1993) (en banc) (per curiam). Each party is to bear its own costs and attorney's fees, subject to any separate agreement by the parties.